Citation Nr: 0704403	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a nervous system 
disorder due to led exposure.

2. Entitlement to service connection for a circulatory 
disorder due to lead exposure.

3.  Entitlement to service connection for hypertension due to 
lead exposure.

4.  Entitlement to service connection for esophagitis due to 
lead exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In February 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the claims file.

The veteran's service connection claims for hypertension and 
esophagitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nervous 
system disorder.

2.  There is no competent medical evidence of a circulatory 
disorder.


CONCLUSIONS OF LAW

1.  Claimed nervous system disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2.  Claimed circulatory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, March 
2003 and October 2004 VA notice and duty to assist letters 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish service connection, of what 
VA would do or had done, and what evidence he should provide, 
asked the veteran to send in information describing 
additional evidence or the evidence itself, and informed the 
appellant that it was his responsibility to help VA obtain 
evidence maintained by state or local governmental 
authorities and medical, employment or other non-government 
records necessary to support his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

The Board finds that the evidence of record -- service 
medical records, private treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for service connection for the veteran's claims have 
been met.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issues on appeal and that VA has satisfied, 
to the extent possible, the duty to assist.  It follows that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).  

The veteran contends that his claimed nervous system and 
circulatory disorders were due to lead exposure and incurred 
during his military service.  

Service medical records are devoid of evidence for 
complaints, treatment, and diagnoses of any nervous or 
circulatory disorders.  Further, neither condition was noted 
in the veteran's separation examination report in October 
1974.  The veteran was found to be clinically normal upon 
discharge.  

Postservice evidence includes the veteran's testimony at a 
Travel Board hearing, VA treatment records between April 1998 
and January 2002 and VA examinations.  

At the Travel Board hearing, the veteran testified that his 
nervousness was not of a mental nature, but rather, a 
physical condition including feeling jittery and restless.  
Further, the veteran explained that his circulatory claim 
consists of pain in his lower extremities with possible 
swelling.  At a June 1998 general medical examination, the 
veteran did not report problems with his lower extremities, 
but did complain of tension headaches.  As a result, he 
underwent a VA neurological examination in September 1998 
where he also reported numbness of his right leg.  The 
neurological examiner did not diagnosis the veteran with any 
nervous system or circulatory disorders, in particular any 
chronic disorders relating to his lower extremities.  
Further, VA treatment records show no record of any diagnosis 
of chronic disorders for the veteran's symptoms.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Based on the above evidence, the Board 
finds that in the absence of competent medical evidence of a 
diagnosed nervous system or circulatory disorder the 
veteran's claims must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorders.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorders; it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a nervous system disorder is denied.

Service connection for a circulatory disorder is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted for his 
claims for hypertension or esophagitis.  See Dingess, supra.  

In support of his service connection claims, the veteran 
testified that he was exposed to red lead while decommission 
the U.S.S. Intrepid (CVS-11) during his service.  His duties 
included chipping and painting lead-based paint without 
protective clothing or special instructions.  Also, he 
testified to having received a certificate for 
decommissioning the aircraft carrier.  The claims file 
contains a November 2002 RO request for service records 
regarding any asbestos exposure.  However, the RO did not 
request for U.S. Navy service personnel records dealing with 
exposure to lead-based paints.  

Service medical records show that the veteran was noted to 
have high blood pressure readings while in service.  At the 
June 1998 VA general medical examination, the veteran was 
diagnosed with hypertension.  Regarding his esophagitis, 
service medical records show that the veteran was treated in 
November 1973 for a swollen throat, but no diagnosis or 
extensive treatment was given.  In April 1999, the veteran 
was diagnosed with esophagitis after an edoscopy with biopsy.  
On remand and after receipt of any available service 
personnel records, the veteran should be scheduled for VA 
examinations to ascertain the nature and extent of his 
hypertension and esophagitis, in particular whether his 
hypertension and esophagitis are due to exposure to lead 
paint.  The Board reminds the veteran that the duty to assist 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should request that the 
National Personnel Records Center 
(NPRC) or the service department, to 
verify the veteran's military 
occupational specialty, in particular 
whether the veteran was exposed to lead 
paint and received a certificate for 
refitting U.S.S. Intrepid (CVS-11).  
Then, the VA should request from NPRC 
and any other source referred by NPRC 
the appellant's complete service 
personnel records.

3.  The veteran should be scheduled for 
VA examinations, by appropriate VA 
specialists, to ascertain the nature, 
extent, and etiology of his hypertension 
and esophagitis.  The claims file must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and the report should so 
indicate.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
reports should include a detailed account 
of all pathology found to be present.  
After asking the veteran about the 
history of his claimed disorders and 
reviewing the claims file, the examiners 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
hypertension and esophagitis were 
incurred in or was caused by military 
service, in particular whether it may be 
related to lead paint exposure.  

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Courtof Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


